Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
1. This Office Action is in response to the application filed on 04/10/2019. Claims 1-8 and 21-32 are pending in this application. Claims 1, 21 and 27 are independent claims while claims 9-20 are canceled. This Action is made Final.

Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. Claims 1, 21 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattox (US Patent 8135930), in view of Yoshinari (US PGPub 20160077921), and further in view of Sandberg (US Patent 5522045).

a computer implemented method (CIM) for use with (i) a first host computer system (FHCS) having both an FHCS execution memory and a FHCS storage memory and (ii) a coupling facility (CF) having both a CF execution memory and a CF storage memory, where the FHCS is one of a plurality of host computer systems coupled to the coupling facility configured to facilitate data sharing among the plurality of host computer systems, the method comprising: (Fig. 1,Col 5, line 53, Col 6, line 49, The source host server 102 [FHCS] communicates with a source datastore 106 [FHCS memory] to interact with a virtual machine file system (VMFS) 108 storing information related to the virtual machine 104. …The target system 111 comprises a target host server 112 hosting one or more virtual machines 114. The target host server 112 [SHCS] is in communication with a target datastore 116 [SHCS memory] including a VMFS 118 that stores information related to the virtual machine 114. Also coupled to the network 122 is a replication server 124 [coupling facility] configured to manage the replication of virtual machine data from the source system 101 to the target system 111. Col 5, Lines 13-18, For instance, the differential engine [CF memory] can back up only the changed data blocks since a last full backup, thereby reducing the size of the backup files on disk. Col 9, lines 57-65, the differential engine 126 [CF memory] of the replication server 124 scans the entire target VMDK 120 and computes and stores in the signature file MD4/SHA-1 signatures for each 256 KB data block.)
receiving a snapshot of data required for starting execution of a task from the FHCS execution memory;  (Col 8, lines 10-22, With reference to FIG. 2, at Block 205, the replication server 124 opens a first snapshot of virtual machine data on the source system 101, such as the VMDK 110. In certain embodiments, the first snapshot is configured to record changes intended to be made to the data of the VMDK 110)
copying, by one or more processing units, the snapshot to the CF execution memory;  (Col 3, lines 36-52, The replication module [containing CF memory] includes is in network communication with the source system and the target system to replicate data from the 
storing, by the one or more processing units, a copy of the snapshot from the CF execution memory on a second host computing system (SHCS) execution memory in an SHCS, (Col 1, lines 57-60, Once that interval is reached, the data modifications are then redirected to a secondary snapshot while the primary snapshot is committed to both the source and target servers [second host computing system with memory].) 
and performing, by the one or more processing units, execution of the task by the SHCS based on the copy of the snapshot stored in the SHCS execution memory and [sharable] data. (Col 10, lines 21-31, Once the updated data blocks have been sent to the target system 111, the source VMDK 110 and the target VMDK 120 are presumably re-synchronized. At that point, the replication process 200 resumes the default snapshot rotation process. Col 11, lines 38-44, At State I, the source and target systems 101, 111 resume the default snapshot rotation replication by opening a snapshot D for the source VMDK 110 and merging the writes captured by snapshot C into both the source and target VMDKs 110, 120. State J illustrates snapshot D continuing to house changes intended to be made to the source VMDK 110 until replication is again requested. Once that interval is reached, the data modifications are then redirected to a secondary snapshot while the primary snapshot is committed to both the source and target servers.)
Yoshinari teaches of monitoring, by the one or more processing units, the execution of the task on the FHCS to determine that the execution of the task has failed to complete on the FHCS; and responsive to the determination that the execution of the task has failed to complete on the FHCS: (par 23, (2) If a failure 1074 occurs, the virtualization software 1020 immediately creates a snapshot 1: 1076 of the virtual machine 1030. Then, a storage area 1060 stores the snapshot 1: 1076 as a snap 1: 1078. The snapshot is a function of saving the state of the virtual machine. Par 29, By collecting a snapshot, the environment in which a failure occurs may be reproduced. Par 54, If the control module 140 detects a failure relating to an application program during execution of the application program, the control module 140 temporarily stops the application program, and requests the snapshot creating module 110 to acquire a snapshot. In response to the request, the snapshot creating module 110 creates a snapshot, and stores the snapshot in the snapshot storage area 150. In this case, a failure may be automatically detected, the application program may be automatically stopped, and a snapshot may be automatically acquired. Claim 8 and Fig. 4.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add monitoring, by the one or more processing units, the execution of the task on the FHCS to determine that the execution of the task has failed to complete on the FHCS; and responsive to the determination that the execution of the task has failed to complete on the FHCS, as conceptually seen from the teaching of Yoshinari, into that of Mattox because this modification can help execute the unfinished task using different host machine [target host] by replicating and migrating the snapshot having been copied in addition to reproducing the failures detected by emulating the similar environment. 
	Neither Mattox  nor Yoshinari specifically teaches, however Sandberg teaches of establishing, by the one or more processing units, a direct access connection between sharable data in CF storage memory and the SHCS corresponding to sharable data relevant to performance of the task, and (Fig. 2 and Col 1, lines 31-56, Multi-computer systems frequently operate with multiple nodes Extending the virtual memory addressing concept to direct network access to a virtual shared memory would facilitate network communications and permit instantaneous memory updates without the necessity of processor intervention.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add establishing, by the one or more processing units, a direct access connection between sharable data in CF storage memory and the SHCS corresponding to sharable data relevant to performance of the task, as conceptually seen from the teaching of Sandberg, into that of Mattox and Yoshinari because this modification can help directly access the data being shared between two or more remote nodes in order to synchronize the sharable data. 

Re Claim 21, it is the product claim, having similar limitations of claim 1. Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 1.

Re Claim 27, it is the system claim, having similar limitations of claim 1. Thus, claim 27 is also rejected under the same rationale as cited in the rejection of claim 1.

5. Claims 2, 22 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattox (US Patent 8135930), in view of Yoshinari (US PGPub 20160077921), and further in view of Lin (US PGPub 20160275123).

As per Claim 2, Lin teaches the computer implemented method of claim 1, further comprising: saving, by one or more processing units, data generated as a result of the execution to CF storage memory in response to a determination that the execution is completed.  (par 69, At 508, the client determines whether the map tasks of the first job are completed. When the map tasks of the first jobs are completed, the intermediate data generated by the map tasks may be sent to the respective reduce tasks, such as through a shuffle process. The reduce tasks may then start to execute and write results into pipeline queues created for the first job. Accordingly, the client may wait for the map tasks of the first job to complete before submitting a second map-reduce job.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add saving, by one or more processing units, data generated as a result of the execution to the memory of the coupling facility in response to a determination that the execution is completed, as conceptually seen from the teaching of Lin, into that of Mattox and Yoshinari because this modification can help execute the unfinished task using different host machine [target host] by replicating and migrating the snapshot having been copied in addition to reproducing the failures detected by emulating the similar environment. 

Re Claim 22, it is the product claim, having similar limitations of claim 2. Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 2.

Re Claim 28, it is the system claim, having similar limitations of claim 2. Thus, claim 28 is also rejected under the same rationale as cited in the rejection of claim 2.
6. Claims 3, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattox (US Patent 8135930), in view of Yoshinari (US PGPub 20160077921), in view of Lin (US PGPub 20160275123), and further in view of Hufnagel (US PGPub 20170286270).
As per Claim 3, Hufnagel teaches of the computer implemented method of claim 2, further comprising: copying, by one or more processing units, program variables associated with the execution of the task along with the snapshot from FHCS execution memory to the CF execution memory; and copying, by one or more processing units, the program variables along with the snapshot from the CF execution memory to the SHCS execution memory, wherein starting the SHCS based on the snapshot copied to the SHCS execution memory comprises starting the SHCS based on the program variables as well as the snapshot copied to SHCS execution memory.  (par 6, The emulator assigns an extended range of items to each program variable of the control program, the variable value allocated to a program variable being stored in the extended range of items, and the emulator marks program variables as erroneous or non-erroneous. Par 36-37, In the event of a difference between the allocated variable values, the further program variable is marked as erroneous, the second error value is allocated to the variable value of the further program variable, and a copy of all entries in the data field of the first program variable is written to the data field of the further program variable. This ensures that only those program variables whose variable value actually depends on the branching rule are marked as erroneous and provide information relating to the origin of the error  par 44, If an error occurs due to accessing another erroneous program variable, the second program variable is likewise assigned to the second category K2, the second error value error is allocated to the variable value 62 and all memory addresses noted in the data field of the other erroneous program variable are additionally copied to the data field 64 of the second program variable.)
 copying, by one or more processing units, program variables associated with the execution of the task along with the snapshot from the memory of the first host system to the memory of the coupling facility; and copying, by one or more processing units, the program variables along with the snapshot from the coupling facility to the memory of the second host system, wherein starting the second host system based on the snapshot copied to the memory of the second host system comprises starting the second host system based on the program variables as well as the snapshot copied to the memory of the second host system, as conceptually seen from the teaching of Hufnagel, into that of Mattox, Yoshinari  and Lin because this modification can help execute the unfinished task using different host machine [target host] by replicating and migrating the snapshot having been copied in addition to reproducing the failures detected by emulating the similar environment. 

Re Claim 11, it is the system claim, having similar limitations of claim 3. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 3.

Re Claim 18, it is the product claim, having similar limitations of claim 3. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 3.

7. Claims 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattox (US Patent 8135930), in view of Yoshinari (US PGPub 20160077921), in view of Lin (US PGPub 20160275123), in view of Hufnagel (US PGPub 20170286270), and further in view of Debnath (US PGPub 20180307576).
As per Claim 4, Debnath teaches of the computer implemented method of claim 3, wherein the program variables are Broadcast variables. (par 197, When a broadcast variable is used in a Spark program, )
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add the program variables are Broadcast variables, as conceptually seen from the teaching of Debnath, into that of Mattox , Yoshinari, Lin and Hufnagel because this modification can help execute the unfinished task using different host machine [target host] by replicating and migrating the snapshot having been copied in addition to reproducing the failures detected by emulating the similar environment. 
8. Claims 5, 23 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattox (US Patent 8135930), in view of Yoshinari (US PGPub 20160077921), in view of Lin (US PGPub 20160275123), and further in view of Brewster (US PGPub 20170109388).
As per Claim 5, Brewster teaches of the computer implemented method of claim 2, wherein the host systems are Spark systems each of which comprising a master node and a worker node, and wherein the task is allocated to a worker node by a master node of the first host system. (par 64, The cluster includes a Spark master (302) and Spark workers (304 and 312). In some embodiments, the Spark cluster is implemented using a master-slave architecture. In some embodiments, the Spark master is configured to coordinate all work that is to be executed (in possibly a distributed manner). In some embodiments, the Spark workers are responsible for receiving and executing )
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add the host systems are Spark systems each of which comprising a master node and a worker node, and wherein the task is allocated to a worker node by a master node of the first host system, as conceptually seen from the teaching of Brewster, into that of Mattox, Yoshinari and Lin because this modification can help execute the unfinished task using different host machine [target host] by replicating and migrating the snapshot having been copied in addition to reproducing the failures detected by emulating the similar environment. 

Re Claim 23, it is the product claim, having similar limitations of claim 5. Thus, claim 23 is also rejected under the same rationale as cited in the rejection of claim 5.

Re Claim 29, it is the system claim, having similar limitations of claim 5. Thus, claim 29 is also rejected under the same rationale as cited in the rejection of claim 5.
9. Claims 6, 24 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattox (US Patent 8135930), in view of Yoshinari (US PGPub 20160077921), in view of Lin (US PGPub 20160275123), and further in view of Brewster (US PGPub 20170109388), and further in view of Li (US PGPub 20170123855).
As per Claim 6, Li teaches of the computer implemented method of claim 5, wherein the task is executed by executing a sequence of stages, and wherein the saved data generated as a result of the execution comprises saved data generated as a result of the execution of one stage of the sequence of stages. (par 42 and claim 11, Job profiler 204 may be configured to determine various characteristics of data processing job to be performed 221 defined by job information 220. For example, without limitation, job profiler 204 may identify the number and sequence of stages in data processing job to be performed 221. Job profiler 204 also may identify various characteristics of the stages of data processing job to be performed.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add the task is executed by executing a sequence of stages, and wherein the saved data generated as a result of the execution comprises saved data generated as a result of the execution of one stage of the sequence of stages, as conceptually seen from the teaching of Li, into that of Mattox, Yoshinari, Lin and Brewster because this modification can help execute the unfinished task using different host machine [target host] by replicating and migrating the snapshot having been copied in addition to reproducing the failures detected by emulating the similar environment. 

Re Claim 24, it is the product claim, having similar limitations of claim 6. Thus, claim 24 is also rejected under the same rationale as cited in the rejection of claim 6.

Re Claim 30, it is the system claim, having similar limitations of claim 6. Thus, claim 30 is also rejected under the same rationale as cited in the rejection of claim 6.
9. Claims 7, 25 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattox (US Patent 8135930), in view of Yoshinari (US PGPub 20160077921), in view of Lin (US PGPub .
As per Claim 7, Li teaches of the computer implemented method of claim 6, wherein the saving data resulted from the execution of one stage of the sequence of stages comprises saving the data from the FHCS memory to the CF memory by performing at least one of: (i) PERSIST action, and (ii) UNROLL action. (par 85, Some prior art techniques persist RDDs outside Spark with off-heap memory, potentially reducing GC overhead; however, off-heap memory management outside Spark introduces data serialization and de-serialization overhead. Moreover, managing memory outside Spark fails to utilize the workload knowledge which may potentially help workload optimization. Par 88, As noted, Spark is widely used for big data analytics. It is reported to be more than several magnitudes faster than Hadoop due to its ability to persist data in memory. As also noted, in Spark, data sets are processed in the form of resilient distributed datasets (RDDs), and calculation is done by transforming and computing RDDs. Par 89, The rest is used for task execution. Unroll” memory is the amount of RAM that is allowed to be utilized by the unroll process.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add saving the data from the FHCS memory to the CF memory by performing at least one of: (i) PERSIST action, and (ii) UNROLL action, as conceptually seen from the teaching of Li, into that of Mattox, Yoshinari, Lin, Brewster and Li because this modification can help execute the unfinished task using different host machine [target host] by replicating and migrating the snapshot having been copied in addition to reproducing the failures detected by emulating the similar environment. 



Re Claim 31, it is the system claim, having similar limitations of claim 7. Thus, claim 31 is also rejected under the same rationale as cited in the rejection of claim 7.
10. Claims 8, 26 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattox (US Patent 8135930), in view of Yoshinari (US PGPub 20160077921), in view of Lin (US PGPub 20160275123), in view of Brewster (US PGPub 20170109388), in view of Li (US PGPub 20170123855), and further in view of Yoshimura (US Patent 5907716).
As per Claim 8, Yoshimura teaches of the computer implemented method of claim 7, further comprising: moving, by one or more processing units, a part of data corresponding to sharable data relevant to performance of the task from the CF storage memory to the SHCS memory in FIFO (First In First Out) fashion so as to release space occupied by the part of data of the CF storage memory. (Col 3, lines 56-59, By constituting the FIFO buffer of the present invention in this way, part of the data sets stored in the memory means 1 can be erased without effecting any influence on the data sets not to be erased. Col 4, lines 42-49,The erase instruction is comprised of for example, a "position of pointer" or "address of stored pointer buffer 21" and "control signal". The pointer value in the buffer unit 11 of the FIFO in which the data to be erased is stored according to the "position of pointer", is directly specified, alternatively the address in the stored pointer buffer 21 in which the pointer value of the data set to be erased is stored is specified by the "address of stored pointer buffer 21".)
 moving, by one or more processing units, a part of data from the CF memory to the FHCS memory in FIFO (First In First Out) fashion so as to release space occupied by the part of data of the CF memory, as conceptually seen from the teaching of Yoshimura, into that of Mattox, Yoshinari, Lin, Brewster, Li and Li because this modification can help execute the unfinished task using different host machine [target host] by replicating and migrating the snapshot having been copied in addition to reproducing the failures detected by emulating the similar environment. 

Re Claim 26, it is the product claim, having similar limitations of claim 8. Thus, claim 26 is also rejected under the same rationale as cited in the rejection of claim 8.

Re Claim 32, it is the system claim, having similar limitations of claim 8. Thus, claim 32 is also rejected under the same rationale as cited in the rejection of claim 8.

Response to Arguments
11. Applicant’s arguments with respect to claim(s) 1, 21 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



                                                                                      ConclusionApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JAE U JEON/Primary Examiner, Art Unit 2193